Exhibit 4.1 AMENDED AND RESTATED LOAN AGREEMENT AMENDED AND RESTATED LOAN AGREEMENT, dated as of July 24, 2009, among EMPIRE RESORTS, INC., a Delaware corporation (“Borrower”), the GUARANTORS (as defined herein), THE PARK AVENUE BANK (“PAB”), as assignee of Bank of Scotland (“BoS”), and the other lenders listed on the signature pages hereof (each a “Bank” and collectively, the “Banks”) and THE PARK AVENUE BANK, as assignee of BoS, as agent for the Banks (in such capacity, the “Agent”). W I T N E S S E T H : WHEREAS, the Borrower has entered into that certain Loan Agreement dated as of January 10, 2005 (as amended, restated, modified or supplemented from time to time prior to the date hereof, the “Original Loan Agreement”), by and among Borrower, the Guarantors, BoS as sole lender (the “Original Bank”) and BoS, as agent for the Original Bank (in such capacity “Original Agent”); WHEREAS, it is contemplated that on the date hereof (i) the Original Bank will assign all of its right, title and interest in, to and under the Original Loan Agreement and all other Loan Documents (as defined in the Original Loan Agreement) to PAB, including, without limitation, all Loans made under the Original Loan Agreement, and (ii) the Original Agent will assign all of its right, title and interest in, to and under the Original Loan Agreement and all other Loan Documents (as defined in the Original Loan Agreement) to the Agent, including, without limitation, all Liens granted by the Borrower and the Guarantors in all Collateral; WHEREAS, PAB, as Bank and the Agent, is not willing to acquire the interests of BoS under the Original Loan Agreement and the Loan Documents relating thereto unless the Borrower and the Guarantors agree to amend and restate the Original Loan Agreement in the form of this Agreement; NOW, THEREFORE, in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: AMENDMENT AND RESTATEMENT As of the date of this Agreement, the terms, conditions, covenants, agreements, representations and warranties contained in the Original Loan Agreement shall be deemed amended and restated in their entirety as follows and the Original Loan Agreement shall be superseded by this Agreement; provided, however, that nothing contained in this Agreement shall impair, limit or affect the Liens heretofore granted, pledged and/or assigned to Agent, as assignee of the Original Agent, for the ratable benefit of the Banks as security for the Obligations under the Original Loan Agreement and the Loan Documents as defined therein and this Agreement and the Loan Documents. Accordingly, the parties hereto agree as follows: Section 1.DEFINITIONS.(a)Terms used in this Agreement which are defined in Annex I hereto shall have the meanings specified in such Annex I (unless otherwise defined herein) and shall include in the singular number the plural and in the plural number the singular. (b)Unless otherwise specified, each reference in this Agreement or in any other Loan Document to a Loan Document shall mean such Loan Document as the same may from time to time be amended, restated, supplemented or otherwise modified. (c)All references to Sections in this Agreement or in Annex I hereto shall be deemed references to Sections in this Agreement unless otherwise specified. Section 2.THE LOAN FACILITIES. 2.1.Validity of Original Loan Agreement and Loan Documents.Borrower and each Guarantor represent, acknowledge and agree that (i) at all times prior to the amendment and restatement of the Original Loan Agreement pursuant to this Agreement, the Original Loan Agreement and each of the Loan Documents as defined therein were the legal, valid and binding obligations of Borrower and each Guarantor, as applicable, enforceable in accordance with their respective terms, subject, as to enforceability, to applicable bankruptcy, insolvency, reorganization and similar laws affecting the enforcement of creditors’ rights generally and to general principles of equity (regardless of whether such enforcement is considered in a proceeding in equity or at law), (ii) as of the date hereof, immediately prior to the amendment and restatement of the Original Loan Agreement pursuant to this Agreement, the aggregate principal amount of Obligations as defined in and outstanding under the Original Loan Agreement is $6,917,040.77, which amount is due and owing to the Original Bank and the Original Agent by Borrower and the Guarantors without defense, offset, claim or recoupment or counterclaim or deduction of any kind, nature or description whatsoever, (iii) the amendment and restatement of the Original Loan Agreement pursuant to this Agreement and the amendment, assignment and/or modification of the Loan Documents under the Original Loan Agreement which constitute the Loan Documents under this Agreement shall not in any manner affect their legality, validity or binding effect upon the Borrower and the Guarantors, as applicable, and (iv) the Guaranties of the Guarantors are, and will remain, in full force and effect in accordance with their respective terms without any diminution thereof and that Guarantor has any defense, counterclaim, claim of recoupment or offset of any kind or nature whatsoever. 2.2.Waiver and Release by Borrower and Guarantor.Each of Borrower and each Guarantor waives and affirmatively agrees not to allege or otherwise pursue any or all defenses, affirmative defenses, counterclaims, claims, causes of action, setoffs or other rights that it may have, as of the date hereof, to contest on any basis whatsoever, including without limitation based upon theories of liability such as “lender in control”, “lender liability” and/or “deepening insolvency” or otherwise, (a) any Defaults, Events of Default or other conditions or under or matters relating to the Original Loan Agreement or the other Loan Documents thereunder, (b) the acquisition by PAB from BoS of the Obligations under the Original Loan Agreement and the other Loan Documents, the amendment and restatement of the Original Loan Agreement pursuant to this Agreement, or the assignment, amendment or other modification of any Loan Document in connection therewith, (c) the right of Agent to all of the rents, issues, profits and proceeds from the Collateral, (d) the Lien of Original Agent or Agent, as assigned to it by the Original Agent, in any property, whether real, personal, or mixed, tangible or intangible, or any right or other interest, now or hereafter arising in connection with any Collateral, or (e) the conduct of Original Agent, Agent, Original Bank and/or Bank in administering the financing arrangements under the Original Loan Agreement, the other Loan Documents thereunder, this Agreement or the other Loan Documents.Each of Borrower and each Guarantor hereby releases, remises, acquits and forever discharges Agent, Bank and their respective employees, agents, representatives, consultants, attorneys, fiduciaries, servants, officers, directors, partners, predecessors, participants, successors and assigns, subsidiary corporations, parent corporations, and related corporate divisions (all of the foregoing hereinafter called the “Released Parties”), from any and all actions and causes of action, judgments, executions, suits, debts, claims, demands, Obligations, obligations, damages and expenses of any and every character, known or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or nature, for or because of any matter or things done, omitted or suffered to be done by any of the Released Parties prior to and including the date of execution hereof, and in any way directly or indirectly arising out of or in any way connected to (i) the Original Loan Agreement, the other Loan Documents relating thereto, this Agreement or any other Loan Document, (ii) any discussions, commitments, negotiations, conversations or communications with respect to the acquisition by PAB from BoS of the Obligations under the Original Loan Agreement and the other Loan Documents, the amendment and restatement of the Original Loan Agreement pursuant to this Agreement, the assignment, amendment or other modification of any Loan Document in connection therewith, or the refinancing, restructuring or collection of any Obligations and/or the administration thereof or the Obligations created thereby or (iii) any matter related to the foregoing (all of the foregoing hereinafter called the “Released Matters”).Each of Borrower and Each Guarantor acknowledges that the agreements in this Section are intended to be in full satisfaction of all or any alleged injuries or damages arising in connection with the Released Matters. 2 2.3.Continuation of Loans; Application of Reserve Account and Partial Prepayment of Loans. (a)On the Closing Date, all Loans under (and as defined in) the Original Loan Agreement that remain outstanding immediately prior to the effectiveness of the amendment and restatement of the Original Loan Agreement pursuant to this Agreement shall continue to be loans (the “Loans”) to the Borrower under this Agreement.As of such date and time, the aggregate outstanding principal amount of the Loans is $6,917,040.77. (b)On the Closing Date, the amount on deposit in the Reserve Account under the Original Loan Agreement that was transferred from the Original Agent to the Agent on the Closing Date is $467,427.05.Such amount shall be applied by the Agent on the Closing Date to the partial prepayment of the Loans. (c)On the Closing Date, the Borrower shall make a prepayment of the Loans in the amount of $2,000,000 by wire transfer of immediately available funds to the Agent.After giving effect to the prepayments set forth in Section 2.3(b) above and this Section 2.4(c), the outstanding principal amount of the
